Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding Claims 1, Hsu (U.S. Pub.2007/0198192) disclose a subsurface sensor for use in a borehole (para [011]) to provide a measurement series (Fig. 23, #3714, para [0199]);
   a first processor (para [0199]); and 
a machine-readable medium having program code to cause the apparatus to, obtain the subsurface measurements measured by the subsurface sensor (Fig. 2, para [0011], para [0014]),
   generate a combination of functions based on the subsurface measurements using the first processor, (para [0023]).

Hsu disclose the wireline-conveyed tool, pressure data collected downhole is typically communicated to the surface electronically via the wireline communication system. At
the surface... monitors pressure in flow line 119 at a console and the wireline logging system records the pressure data in real time... test may be analyzed either at the well 

Ramamurthy (U.S. Pub.2016/0012314) disclose function weight (para [0037]);
generate a combination of functions based on the measurement series using the first processor (para [0037]), wherein the combination of functions comprises a subset of functions from a library of basis functions (Figs. 1 and 2, para [006]).

Yu (U.S.Pub.2017/0089195) disclose communicate the set of characterizing values to a second processor at a different location from the first processor (Fig. 10, processors, para [0064]).

The prior art of record does not teach or render obvious a steps of
 “generate a combination of functions based on the subsurface measurements using the first processor, wherein the combination of functions comprises a subset of functions from a library of basis functions, 
generate a set of characterizing values, wherein the set of characterizing values; and 
   comprises a function identifier and corresponding function weight for at least one function from the combination of functions, 
communicate the set of characterizing values to the second processor,
   using the second processor, processor to generate a set of reconstructed measurement series based on the set of characterizing values and determine at least one of a formation property, a fluid property, and a well status based on the set of reconstructed measurement series.”

The prior art of record does not teach or render obvious a steps of:
“generate a combination of functions based on the subsurface measurements measurement series using a first processor in the borehole, wherein the combination of functions comprises a subset of functions from a library of basis functions;
    generate a set of characterizing values, wherein the set of characterizing values comprises a function identifier and corresponding function weight for at least one function from the combination of functions;
    communicate the set of characterizing values to a second processor at a different location from the first processor;
     generate a set of reconstructed measurement series based on the set of characterizing values; and
    determine at least one of the formation property, the fluid property, and the well status based on the set of reconstructed measurement series”.

Regarding Claim 14, The prior art of record does not teach or render obvious a steps of:
“generating a set of characterizing values, wherein the set of characterizing values comprises a function identifier and corresponding function weight for at least one function from the combination of functions;
communicating the set of characterizing values to a reconstruction processor at a different location from the subsurface sensor;
generating a set of reconstructed measurement series based on the set of characterizing values; and
determining at least one of the formation property, the fluid property, and the well status based on the set of reconstructed measurement series.”

Claims 2-8, 10-13 and 15-20 are allowed due to their dependency on claims 1, 9 and 14.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857